ORDER
WHEREAS, Greta C. Van Susteren, a member of the Bar of the State of Maryland, filed a petition to resign from the practice of law in the State of Maryland, and
WHEREAS, pursuant to Maryland Rule BV 12, the Court notified Bar Counsel of the filing of the application to resign and requested Bar Counsel to submit a recommendation as to the petition, and
*340WHEREAS, Bar Counsel thereafter filed a recommendation that Greta C. Van Susteren’s resignation be accepted by this Court,
NOW, THEREFORE, it is this 18th day of May, 1995,
ORDERED, by the Court of Appeals of Maryland, that the petition to resign from the further practice of law in this State filed by Greta C. Van Susteren be, and it is hereby, accepted, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Greta C. Van Susteren from the register of attorneys, and pursuant to Maryland Rule BV 13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State.